UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-5021 Dreyfus Premier Short-Intermediate Municipal Bond Fund (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 3/31 Date of reporting period: 3/31/15 FORM N-CSR Item 1. Reports to Stockholders. Dreyfus Short-Intermediate Municipal Bond Fund Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Fund’s Expenses 8 Comparing Your Fund’s Expenses With Those of Other Funds 9 Statement of Investments 22 Statement of Assets and Liabilities 23 Statement of Operations 24 Statement of Changes in Net Assets 26 Financial Highlights 30 Notes to Financial Statements 38 Report of Independent Registered Public Accounting Firm 39 Important Tax Information 40 Board Members Information 43 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus Short-Intermediate Municipal Bond Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: This annual report for Dreyfus Short-Intermediate Municipal Bond Fund covers the 12-month period from April 1, 2014, through March 31, 2015. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Municipal bonds gained value over the reporting period in an environment of falling long-term interest rates and favorable supply-and-demand dynamics. Bond yields continued to move lower despite a sustained U.S. economic recovery, in part due to robust demand from investors seeking relatively safe havens in the midst of disappointing global growth and intensifying geopolitical conflicts.A generally stable supply of newly issued securities and improving credit conditions for many municipal issuers also supported the market’s performance. We remain optimistic regarding the long-term outlook for the U.S. economy generally and the municipal bond asset class in particular.We believe the domestic economic recovery has continued at a sustainable pace, energy prices appear to have stabilized, and aggressively accommodative monetary policies from the world’s major central banks seem likely to address global economic weakness. While monetary policymakers currently appear prepared to begin raising short-term interest rates later this year, any potential rate hikes are expected to be gradual and modest. As always, we urge you to discuss these observations with your financial adviser, who can help you assess their implications for your investment portfolio. Thank you for your continued confidence and support. J. Charles Cardona President The Dreyfus Corporation April 15, 2015 2 DISCUSSION OF FUND PERFORMANCE For the period of April 1, 2014, through March 31, 2015, as provided by Thomas Casey and Jeffrey Burger, Primary Portfolio Managers Fund and Market Performance Overview For the 12-month period ended March 31, 2015, Dreyfus Short-Intermediate Municipal Bond Fund’s Class A shares produced a total return of 0.87%, Class D shares returned 1.02%, Class I shares returned 1.12%, and Class Y shares returned 1.13%. 1 In comparison, the fund’s benchmark, the Barclays 3-Year Municipal Bond Index (the “Index”), which is not subject to fees and expenses like a mutual fund, produced a total return of 1.30% for the same period. 2 Longer term municipal bonds generally rallied over the reporting period when long-term interest rates fell, but yields of short-term bonds remained anchored by an unchanged federal funds rate. The fund lagged its benchmark, in part due to its focus on higher quality securities. The Fund’s Investment Approach The fund seeks to maximize current income exempt from federal income tax to the extent consistent with the preservation of capital.To pursue this goal, the fund normally invests substantially all of its assets in municipal bonds that provide income exempt from federal personal income tax.The fund invests only in municipal bonds rated investment grade or the unrated equivalent as determined by Dreyfus at the time of investment. The fund invests primarily in municipal bonds with remaining maturities of five years or less and generally maintains a dollar-weighted average portfolio maturity of two to three years. The portfolio managers focus on identifying undervalued sectors and securities, and minimizing the use of interest rate forecasting.The portfolio managers select municipal bonds by using fundamental credit analysis to estimate the relative value and attractiveness of various sectors and securities and to exploit pricing inefficiencies in the municipal bond market.They also actively trade among various sectors, such as pre-refunded, general obligation, and revenue, based on their apparent relative val-ues.The fund seeks to invest in several of these sectors. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) Falling Long-Term Rates Supported Bond Prices A sustained U.S. economic recovery persisted throughout the reporting period, including especially robust GDP growth rates during the second and third quarters of 2014. Yet, long-term interest rates fell steadily, defying expectations that an expanding domestic economy would drive bond yields higher. Global investors seeking more competitive yields from sovereign bonds than were available in Europe and Japan flocked to U.S. Treasury securities, and the resulting supply-and-demand imbalance put downward pressure on yields of U.S. fixed-income securities. Municipal bonds also benefited from favorable supply-and-demand dynamics during most of the reporting period amid robust demand from individual investors seeking competitive levels of tax-exempt income in a low interest-rate environment. Despite greater-than-expected issuance volumes over the first quarter of 2015, the supply of newly issued municipal securities generally remained stable for the reporting period overall. The economic rebound resulted in better underlying credit conditions for most municipal bond issuers. Tax revenues have climbed beyond pre-recession levels for most state and local governments, enabling them to achieve balanced budgets and replenish reserves. Fund Strategies Produced Mixed Results The fund participated substantially in the market’s modest gains during the reporting period, but its relative performance was undermined to a degree by its bias toward high-quality securities, including underweighted exposure to BBB-rated bonds and a modestly overweighted position in AAA-rated bonds. In particular, the fund’s holdings of high-quality municipal bonds backed by revenues from special tax districts and power utilities lagged market averages. Our security selection strategy proved more effective in other areas, and a general emphasis on revenue bonds over general obligation bonds buoyed relative results.The fund received especially strong contributions from bonds backed by prepaid gas contracts, airports, and the states’ settlement of litigation with U.S. tobacco companies.The fund’s interest rate strategy had relatively little impact on relative performance, as 4 strength stemming from overweighted exposure to municipal bonds with four- to five-year maturities was balanced by weaker results from bonds with maturities in the zero- to two-year range. A Constructive Investment Posture We are cautiously constructive regarding the municipal bond market’s prospects.The U.S. economic recovery has gained traction, and credit conditions generally have continued to improve. Although the supply of newly issued municipal securities recently began to increase significantly, we expect investor demand to absorb the additional issuance. Finally, we anticipate that the Federal Reserve Board will begin to raise short-term interest rates over the intermediate term.While we expect market volatility to increase as the inflection point approaches, we note that inflation has remained subdued and tax-exempt bonds historically have tended to be less sensitive than U.S. Treasury securities to rising interest rates. Therefore, as of the reporting period’s end, we have set the fund’s average duration in a modestly long position, and we have retained our focus on revenue bonds with strong income characteristics. April 15, 2015 Bond funds are subject generally to interest rate, credit, liquidity, and market risks, to varying degrees, all of which are more fully described in the fund’s prospectus. Generally, all other factors being equal, bond prices are inversely related to interest rate changes, and rate increases can cause price declines. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares. Had this charge been reflected, returns would have been lower. Class D, I, andY shares are not subject to any initial or deferred sales charge. Past performance is no guarantee of future results. Share price, yield, and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Income may be subject to state and local taxes, and some income may be subject to the federal alternative minimum tax (AMT) for certain investors. Capital gains, if any, are taxable. Return figures provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an agreement in effect until August 1, 2015, at which time it may be extended, modified, or terminated. Had these expenses not been absorbed, the fund’s returns would have been lower. 2 SOURCE: LIPPER INC. — Reflects reinvestment of dividends and, where applicable, capital gain distributions. The Barclays 3-Year Municipal Bond Index is an unmanaged total return performance benchmark for the investment-grade, geographically unrestricted 3-year tax-exempt bond market, consisting of municipal bonds with maturities of 2-4 years. Index returns do not reflect the fees and expenses associated with operating a mutual fund. Investors cannot invest directly in any index. The Fund 5 FUND PERFORMANCE Comparison of change in value of $10,000 investment in Dreyfus Short-Intermediate Municipal Bond Fund Class A shares, Class D shares, Class I shares and Class Y shares and the Barclays 3-Year Municipal Bond Index † Source: Lipper Inc. †† The total return figures presented for Class A shares of the fund reflect the performance of the fund’s Class D shares for the period prior to 8/3/09 (the inception date for Class A shares), adjusted to reflect the applicable sales load for this share class.The total return figures presented for Class I shares of the fund reflect the performance of the fund’s Class D shares for the period prior to 12/15/08 (the inception date for Class I shares).The total return figures presented for ClassY shares of the fund reflect the performance of the fund’s Class D shares for the period prior to 7/1/13 (the inception date for ClassY shares). Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in each of the Class A, Class D, Class I and Class Y shares of Dreyfus Short-Intermediate Municipal Bond Fund on 3/31/05 to a $10,000 investment made in the Barclays 3-Year Municipal Bond Index (the “Index”) on that date. All dividends and capital gain distributions are reinvested. The fund invests primarily in short-intermediate term municipal securities and maintains a portfolio with a weighted average maturity ranging between 2 and 3 years.The fund’s performance shown in the line graph above takes into account the maximum initial sales charge on Class A shares and all other applicable fees and expenses on all classes.The Index is an unmanaged total return performance benchmark for the investment-grade, geographically unrestricted 3-year tax-exempt bond market, consisting of municipal bonds with maturities of 2-4 years. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 Average Annual Total Returns as of 3/31/15 Inception Date 1 Year 5 Years 10 Years Class A shares with maximum sales charge (2.5%) 8/3/09 –1.62 % % % † without sales charge 8/3/09 % % % † Class D shares 4/30/87 % % % Class I shares 12/15/08 % % % † Class Y shares 7/1/13 % % † % † Barclays 3-Year Municipal Bond Index % % % Past performance is not predictive of future performance.The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. In addition to the performance of Class A shares shown with and without a maximum sales charge, the fund’s performance shown in the table takes into account all other applicable fees and expenses on all classes. † The total return performance figures presented for Class A shares of the fund reflect the performance of the fund’s Class D shares for the period prior to 8/3/09 (the inception date for Class A shares), adjusted to reflect the applicable sales load for this share class. The total return performance figures presented for Class I shares of the fund reflect the performance of the fund’s Class D shares for the period prior to 12/15/08 (the inception date for Class I shares). The total return performance figures presented for ClassY shares of the fund reflect the performance of the fund’s Class D shares for the period prior to 7/1/13 (the inception date for ClassY shares). The Fund 7 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Short-Intermediate Municipal Bond Fund from October 1, 2014 to March 31, 2015. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended March 31, 2015 Class A Class D Class I Class Y Expenses paid per $1,000 † $3.69 $2.94 $2.45 $2.45 Ending value (after expenses) $1,001.00 $1,001.70 $1,002.20 $1,002.20 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended March 31, 2015 Class A Class D Class I Class Y Expenses paid per $1,000 † $3.73 $ $ $ Ending value (after expenses) $1,021.24 $1,021.99 $1,022.49 $1,022.49 † Expenses are equal to the fund’s annualized expense ratio of .74% for Class A, .59% for Class D, .49% for Class I and .49% for ClassY, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one- half year period). 8 STATEMENT OF INVESTMENTS March 31, 2015 Long-Term Municipal Coupon Maturity Principal Investments—98.3% Rate (%) Date Amount ($) Value ($) Alabama—1.6% Alabama Public School and College Authority, Capital Improvement Revenue 5.00 12/1/16 1,000,000 1,075,800 Alabama Public School and College Authority, Capital Improvement Revenue 5.00 1/1/19 5,000,000 5,706,450 Arizona—1.6% Phoenix Civic Improvement Corporation, Junior Lien Wastewater System Revenue 5.00 7/1/18 3,150,000 3,557,295 Phoenix Civic Improvement Corporation, Transit Excise Tax Revenue (Light Rail Project) 5.00 7/1/17 3,000,000 3,292,410 Arkansas—.3% Arkansas Development Finance Authority, HR (Washington Regional Medical Center) 5.00 2/1/20 1,070,000 1,210,769 California—3.2% California, GO (Various Purpose) 5.00 12/1/19 3,105,000 3,630,614 California State Public Works Board, LR (Judicial Council of California) (New Stockton Courthouse) 5.00 10/1/19 1,500,000 1,741,095 California State Public Works Board, LR (Various Capital Projects) 4.00 10/1/16 2,000,000 2,109,100 Modesto Irrigation District, Electric System Revenue 5.00 7/1/16 2,250,000 2,386,215 North Natomas Community Facilities District Number 4, Special Tax Bonds 5.00 9/1/17 1,430,000 1,562,704 University of California Regents, General Revenue 5.00 5/15/20 1,500,000 1,775,445 Colorado—1.1% City and County of Denver, Airport System Subordinate Revenue 5.00 11/15/18 1,180,000 1,337,565 The Fund 9 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Colorado (continued) Colorado Educational and Cultural Facilities Authority, Revenue (Johnson and Wales University Project) 5.00 4/1/18 2,000,000 2,207,720 Jefferson County School District Number R-1, GO 3.00 12/15/16 1,000,000 1,042,150 Connecticut—.7% Connecticut, Special Tax Obligation Revenue (Transportation Infrastructure Purposes) 4.00 9/1/18 2,750,000 3,022,773 District of Columbia—.3% District of Columbia, Income Tax Secured Revenue 5.00 12/1/16 1,200,000 1,291,584 Florida—7.1% Broward County School Board, COP (Master Purchase Agreement) 5.00 7/1/16 1,500,000 1,587,105 Citizens Property Insurance Corporation, Personal Lines Account/Commercial Lines Account Senior Secured Revenue 5.00 6/1/17 5,000,000 5,449,000 Citizens Property Insurance Corporation, Personal Lines Account/Commercial Lines Account Senior Secured Revenue 5.00 6/1/19 5,000,000 5,709,250 Florida Board of Education, Public Education Capital Outlay Bonds 5.00 6/1/18 3,425,000 3,861,037 Florida Department of Transportation, Turnpike Revenue 5.00 7/1/17 4,365,000 4,787,357 Higher Educational Facilities Financing Authority, Revenue (The University of Tampa Project) 4.00 4/1/16 1,250,000 1,286,013 Lee County, Transportation Facilities Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 10/1/19 1,200,000 1,386,336 10 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Florida (continued) Miami-Dade County, Aviation Revenue 4.00 10/1/17 3,725,000 4,015,550 Tampa, Capital Improvement Cigarette Tax Allocation Revenue (H. Lee Moffitt Cancer Center Project) 4.00 9/1/17 1,055,000 1,130,791 Georgia—3.9% Atlanta, Water and Wastewater Revenue 5.00 11/1/16 4,950,000 5,307,588 Gwinnett County School District, GO Sales Tax Bonds 4.00 10/1/16 5,000,000 5,273,150 Municipal Electric Authority of Georgia, Revenue (Combined Cycle Project) 5.00 11/1/16 2,500,000 2,681,550 Public Gas Partners, Inc., Gas Project Revenue (Gas Supply Pool Number 1) 5.00 10/1/16 2,800,000 2,990,652 Illinois—8.0% Chicago, Customer Facility Charge Senior Lien Revenue (Chicago O’Hare International Airport) 5.00 1/1/18 1,105,000 1,211,920 Chicago, General Airport Senior Lien Revenue (Chicago O’Hare International Airport) 5.00 1/1/17 4,350,000 4,669,986 Illinois, Sales Tax Revenue (Build Illinois Bonds) 5.00 6/15/17 5,570,000 6,093,302 Illinois, Sales Tax Revenue (Build Illinois Bonds) (Insured; National Public Finance Guarantee Corp.) 5.75 6/15/18 2,930,000 3,351,979 Illinois Department of Employment Security, Unemployment Insurance Fund Building Receipts Revenue 5.00 6/15/16 1,550,000 1,637,746 The Fund 11 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Illinois (continued) Illinois Finance Authority, Revenue (The University of Chicago) 5.00 10/1/20 1,200,000 1,420,224 Illinois Finance Authority, Revenue (The University of Chicago Medical Center) 5.00 8/15/16 2,105,000 2,234,226 Kane County Forest Preserve District, GO 4.00 12/15/16 6,000,000 6,338,340 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 5.00 6/1/18 5,500,000 6,114,130 Indiana—.8% Richmond Hospital Authority, Revenue (Reid Hospital Project) 5.00 1/1/20 1,000,000 1,153,160 Rockport, PCR (Indiana Michigan Power Company Project) 1.75 6/1/18 2,000,000 2,012,200 Kansas—.3% Kansas Turnpike Authority, Turnpike Revenue 5.00 9/1/17 1,255,000 1,384,278 Louisiana—1.4% East Baton Rouge Sewerage Commission, Revenue 5.00 2/1/20 1,000,000 1,167,010 Tobacco Settlement Financing Corporation of Louisiana, Tobacco Settlement Asset-Backed Bonds 5.00 5/15/18 4,250,000 4,739,940 Maryland—1.5% Maryland, GO (State and Local Facilities Loan) 5.25 8/1/20 5,000,000 6,009,350 Massachusetts—1.1% Massachusetts Development Finance Agency, Revenue (Tufts Medical Center Issue) 5.00 1/1/16 650,000 669,890 Massachusetts Municipal Wholesale Electric Company, Power Supply Project Revenue (Project Number 6 Issue) 5.00 7/1/16 3,700,000 3,914,378 12 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Michigan—6.0% Michigan, State Trunk Line Revenue 5.00 11/15/17 3,830,000 4,250,802 Michigan Finance Authority, Local Government Loan Program Revenue (Detroit Water and Sewerage Department, Water Supply System Revenue Senior Lien Local Project Bonds) (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/20 1,000,000 1,145,020 Michigan Finance Authority, Local Government Loan Program Revenue (School District of the City of Detroit State Qualified Unlimited Tax GO Local Project Bonds) 5.00 5/1/19 4,250,000 4,801,565 Michigan Finance Authority, Revenue (School District of the City of Detroit) 5.00 6/1/17 3,000,000 3,192,570 Michigan Finance Authority, State Aid Revenue (School District of the City of Detroit) 2.85 8/20/15 4,100,000 4,116,933 Michigan Finance Authority, Student Loan Revenue 5.00 11/1/19 1,600,000 1,787,824 Wayne County Airport Authority, Airport Revenue (Detroit Metropolitan Wayne County Airport) 5.00 12/1/19 5,000,000 5,737,100 Minnesota—1.8% Minnesota, State General Fund Appropriation Bonds 5.00 3/1/17 5,470,000 5,931,340 University of Minnesota Regents, GO 5.00 12/1/16 1,520,000 1,635,961 Missouri—2.9% Missouri Development Finance Board, Infrastructure Facilities Revenue (Branson Landing Project) 5.00 6/1/20 3,630,000 4,221,508 The Fund 13 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Missouri (continued) Missouri Joint Municipal Electric Utility Commission, Power Project Revenue (Iatan 2 Project) 4.00 1/1/19 1,500,000 1,647,735 Missouri Joint Municipal Electric Utility Commission, Power Project Revenue (Prairie State Project) 5.00 12/1/19 2,335,000 2,705,168 Springfield Public Utilities Board, COP (Lease/Purchase Agreement) 5.00 12/1/16 3,000,000 3,226,800 Nebraska—.9% Omaha Public Power District, Electric System Revenue 5.00 2/1/19 3,150,000 3,602,151 Nevada—2.0% Nevada, Highway Revenue (Motor Vehicle Fuel Tax) 4.00 12/1/17 5,000,000 5,433,200 Nevada, Unemployment Compensation Fund Special Revenue 5.00 6/1/18 2,500,000 2,790,550 New Jersey—1.1% New Jersey Economic Development Authority, Cigarette Tax Revenue 5.00 6/15/17 2,000,000 2,164,020 New Jersey Turnpike Authority, Turnpike Revenue 0.57 1/1/18 2,500,000 a 2,503,975 New Mexico—1.8% Albuquerque Bernalillo County Water Utility Authority, Senior Lien Joint Water and Sewer System Revenue 5.00 7/1/20 1,675,000 1,986,182 New Mexico Municipal Energy Acquisition Authority, Gas Supply Revenue 0.64 8/1/17 5,395,000 a 5,417,875 New York—20.4% Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/16 5,000,000 5,367,500 14 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New York (continued) Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/16 1,000,000 1,073,500 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/17 1,500,000 1,663,560 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/18 1,000,000 1,136,960 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/19 4,330,000 5,028,472 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/20 1,500,000 1,772,610 New York City, GO 5.00 8/1/18 6,500,000 7,328,035 New York City, GO 5.00 8/1/19 5,750,000 6,622,447 New York City Industrial Development Agency, Senior Airport Facilities Revenue (Transportation Infrastructure Properties, LLC Obligated Group) 5.00 7/1/17 2,000,000 2,152,400 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 5.00 11/1/16 4,045,000 4,344,937 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue (Escrowed to Maturity) 5.00 11/1/16 955,000 1,024,486 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue (Escrowed to Maturity) 5.00 5/1/17 5,000,000 5,456,800 New York City Transitional Finance Authority, Revenue (New York City Recovery) 5.00 11/1/17 6,050,000 6,710,599 The Fund 15 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New York (continued) New York State Dormitory Authority, Revenue (State University of New York Dormitory Facilities) 5.00 7/1/18 1,750,000 1,974,472 New York State Dormitory Authority, School Districts Revenue (Bond Financing Program) 5.00 10/1/16 2,825,000 3,019,360 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.00 3/15/17 5,000,000 5,432,850 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.00 2/15/19 2,500,000 2,855,300 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.00 2/15/19 3,535,000 4,037,394 New York State Thruway Authority, General Revenue Junior Indebtedness Obligations 5.00 5/1/19 3,000,000 3,434,250 Port Authority of New York and New Jersey (Consolidated Bonds, 175th Series) 5.00 12/1/17 3,000,000 3,340,170 Port Authority of New York and New Jersey (Consolidated Bonds, 185th Series) 5.00 9/1/20 3,400,000 3,958,382 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 4.00 11/15/17 1,500,000 1,626,960 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 0.47 12/3/19 5,000,000 a 5,002,700 North Carolina—1.2% North Carolina Municipal Power Agency, Catawba Electric Revenue 4.00 1/1/18 4,480,000 4,849,958 Ohio—1.0% Ohio, Common Schools GO Bonds 5.00 3/15/17 4,000,000 4,346,040 16 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Pennsylvania—3.6% Allegheny County Airport Authority, Airport Revenue (Pittsburgh International Airport) (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/16 1,750,000 1,810,760 Beaver County Hospital Authority, Revenue (Heritage Valley Health System, Inc.) 5.00 5/15/15 1,000,000 1,005,870 Pennsylvania Economic Development Financing Authority, Unemployment Compensation Revenue 5.00 7/1/17 10,835,000 11,906,473 Rhode Island—.6% Tobacco Settlement Financing Corporation of Rhode Island, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/20 2,020,000 2,358,956 Tennessee—.4% Tennessee State School Bond Authority, Higher Educational Facilities Second Program Bonds 5.00 11/1/19 1,350,000 1,577,839 Texas—12.0% Arlington Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 5.00 2/15/19 1,295,000 1,481,687 Dallas and Fort Worth, Joint Revenue (Dallas/Fort Worth International Airport) 5.00 11/1/17 7,400,000 8,181,440 Dallas and Fort Worth, Joint Revenue (Dallas/Fort Worth International Airport) 5.00 11/1/18 1,000,000 1,133,990 Dallas Independent School District, Unlimited Tax Bonds (Permanent School Fund Guarantee Program) 5.00 8/15/17 1,995,000 2,197,732 Dickinson Independent School District, Unlimited Tax Bonds (Permanent School Fund Guarantee Program) 5.00 2/15/20 3,260,000 3,813,385 The Fund 17 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Texas (continued) Harris County-Houston Sports Authority, Senior Lien Revenue 5.00 11/15/19 1,500,000 1,733,040 Houston, Combined Utility System First Lien Revenue 5.00 11/15/19 1,380,000 1,607,493 Houston, Public Improvement GO 5.00 3/1/18 5,000,000 5,592,500 Houston, Public Improvement GO 5.00 3/1/20 2,800,000 3,284,148 Lake Travis Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 4.00 2/15/18 4,640,000 5,047,949 Love Field Airport Modernization Corporation, Special Facilities Revenue (Southwest Airlines Company—Love Field Modernization Program Project) 5.00 11/1/16 2,340,000 2,483,606 North Texas Tollway Authority, First Tier System Revenue 5.00 1/1/20 2,000,000 2,325,720 Sam Rayburn Municipal Power Agency, Power Supply System Revenue 5.00 10/1/16 1,000,000 1,064,820 San Antonio, Electric and Gas Systems Junior Lien Revenue 5.00 2/1/20 6,000,000 7,025,280 San Antonio, Water System Junior Lien Revenue 5.00 5/15/19 1,000,000 1,150,870 18 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Texas (continued) Tarrant Regional Water District, A Water Control and Improvement District, Water Revenue 5.00 3/1/17 1,360,000 1,474,702 Utah—2.4% Intermountain Power Agency, Subordinated Power Supply Revenue 4.00 7/1/17 7,000,000 7,519,610 Intermountain Power Agency, Subordinated Power Supply Revenue 5.00 7/1/19 2,000,000 2,306,760 Virginia—2.2% Virginia Commonwealth Transportation Board, Federal Transportation Grant Anticipation Revenue Notes 5.00 9/15/16 3,195,000 3,409,800 Virginia Public School Authority, School Technology and Security Notes 5.00 4/15/18 5,000,000 5,614,250 Washington—4.3% Energy Northwest, Electric Revenue (Columbia Generating Station) 5.00 7/1/18 5,000,000 5,641,350 Seattle, Municipal Light and Power Improvement Revenue 5.00 6/1/17 1,950,000 2,133,729 Tobacco Settlement Authority of Washington, Tobbaco Settlement Revenue 5.00 6/1/18 3,650,000 4,073,181 The Fund 19 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Washington (continued) Washington, GO (Various Purpose) 5.00 2/1/18 5,245,000 5,854,784 Wisconsin—.8% Wisconsin, GO 5.00 5/1/19 3,000,000 3,455,550 Total Investments (cost $403,242,255) % Cash and Receivables (Net) % Net Assets % a Variable rate security—interest rate subject to periodic change. Portfolio Summary (Unaudited) † Value (%) Value (%) Transportation Services 21.1 Utility-Water and Sewer 5.3 Utility-Electric 13.4 County 4.0 Special Tax 11.9 Health Care 1.8 Education 11.0 Lease .9 State/Territory 7.0 Other 16.5 City 5.4 † Based on net assets. 20 Summary of Abbreviations ABAG Association of Bay Area ACA American Capital Access Governments AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond ARRN Adjustable Rate Assurance Corporation Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development EIR Environmental Improvement Revenue Revenue FGIC Financial Guaranty FHA Federal Housing Insurance Company Administration FHLB Federal Home FHLMC Federal Home Loan Mortgage Loan Bank Corporation FNMA Federal National GAN Grant Anticipation Notes Mortgage Association GIC Guaranteed Investment GNMA Government National Mortgage Contract Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development LIFERS Long Inverse Floating Revenue Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipts Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue P-FLOATS Puttable Floating Option Tax-Exempt Receipts PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RIB Residual Interest Bonds ROCS Reset Option Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York SPEARS Short Puttable Exempt Mortgage Agency Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance See notes to financial statements. The Fund 21 STATEMENT OF ASSETS AND LIABILITIES March 31, 2015 Cost Value Assets ($): Investments in securities—See Statement of Investments 403,242,255 406,662,822 Cash 3,083,515 Interest receivable 4,766,512 Receivable for investment securities sold 2,183,953 Receivable for shares of Beneficial Interest subscribed 33,340 Prepaid expenses 33,420 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 192,627 Payable for investment securities purchased 2,682,285 Payable for shares of Beneficial Interest redeemed 254,367 Accrued expenses 84,121 Net Assets ($) Composition of Net Assets ($): Paid-in capital 409,361,016 Accumulated net realized gain (loss) on investments 768,579 Accumulated net unrealized appreciation (depreciation) on investments 3,420,567 Net Assets ($) Net Asset Value Per Share Class A Class D Class I Class Y Net Assets ($) 40,721,360 334,580,389 38,153,508 94,905 Shares Outstanding 3,127,572 25,702,390 2,929,986 7,288 Net Asset Value Per Share ($) See notes to financial statements. 22 STATEMENT OF OPERATIONS Year Ended March 31, 2015 Investment Income ($): Interest Income Expenses: Management fee—Note 3(a) 2,208,218 Distribution fees—Note 3(b) 357,527 Shareholder servicing costs—Note 3(c) 247,300 Trustees’ fees and expenses—Note 3(d) 117,705 Professional fees 87,864 Registration fees 76,639 Custodian fees—Note 3(c) 38,653 Prospectus and shareholders’ reports 21,766 Loan commitment fees—Note 2 4,229 Miscellaneous 45,238 Total Expenses Less—reduction in expenses due to undertaking—Note 3(a) (568,812 ) Less—reduction in fees due to earnings credits—Note 3(c) (132 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments 2,058,269 Net unrealized appreciation (depreciation) on investments (779,943 ) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 23 STATEMENT OF CHANGES IN NET ASSETS Year Ended March 31, 2015 2014 a Operations ($): Investment income—net 3,253,932 4,869,610 Net realized gain (loss) on investments 2,058,269 3,594,107 Net unrealized appreciation (depreciation) on investments (779,943 ) (6,317,655 ) Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net: Class A (257,320 ) (493,768 ) Class D (2,625,595 ) (4,103,590 ) Class I (330,488 ) (309,979 ) Class Y (795 ) (9 ) Net realized gain on investments: Class A (220,747 ) (507,717 ) Class D (1,715,873 ) (3,580,425 ) Class I (208,564 ) (235,946 ) Class Y (483 ) (9 ) Total Dividends ) ) Beneficial Interest Transactions ($): Net proceeds from shares sold: Class A 14,198,442 34,196,464 Class D 60,289,058 111,679,891 Class I 17,002,105 24,088,649 Class Y 184,059 1,000 Dividends reinvested: Class A 382,133 693,286 Class D 3,997,128 7,091,946 Class I 353,312 343,872 Class Y 425 — Cost of shares redeemed: Class A (23,677,822 ) (46,004,442 ) Class D (115,031,435 ) (203,790,036 ) Class I (15,242,660 ) (18,153,720 ) Class Y (90,184 ) — Increase (Decrease) in Net Assets from Beneficial Interest Transactions ) ) Total Increase (Decrease) in Net Assets ) ) Net Assets ($): Beginning of Period 472,013,208 568,951,679 End of Period 24 Year Ended March 31, 2015 2014 a Capital Share Transactions: Class A Shares sold 1,085,363 2,602,514 Shares issued for dividends reinvested 29,289 52,975 Shares redeemed (1,811,300 ) (3,508,013 ) Net Increase (Decrease) in Shares Outstanding ) ) Class D Shares sold 4,607,926 8,509,132 Shares issued for dividends reinvested 306,288 541,819 Shares redeemed (8,789,709 ) (15,523,913 ) Net Increase (Decrease) in Shares Outstanding ) ) Class I b Shares sold 1,298,406 1,835,787 Shares issued for dividends reinvested 27,067 26,261 Shares redeemed (1,165,903 ) (1,382,275 ) Net Increase (Decrease) in Shares Outstanding Class Y b Shares sold 14,053 76.45 Shares issued for dividends reinvested 33 — Shares redeemed (6,874 ) — Net Increase (Decrease) in Shares Outstanding a Effective July 1, 2013, the fund commenced offering ClassY shares. b During the period ended March 31, 2015, 3,865 Class I shares representing $50,638 were exchanged for 3,865 ClassY shares. See notes to financial statements. The Fund 25 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Year Ended March 31, Class A Shares 2015 2014 2013 2012 2011 Per Share Data ($): Net asset value, beginning of period 13.05 13.23 13.28 13.08 13.09 Investment Operations: Investment income—net a .08 .11 .14 .19 .23 Net realized and unrealized gain (loss) on investments .04 (.06 ) .02 .20 (.01 ) Total from Investment Operations .12 .05 .16 .39 .22 Distributions: Dividends from investment income—net (.08 ) (.11 ) (.14 ) (.19 ) (.23 ) Dividends from net realized gain on investments (.07 ) (.12 ) (.07 ) — — Total Distributions (.15 ) (.23 ) (.21 ) (.19 ) (.23 ) Net asset value, end of period 13.02 13.05 13.23 13.28 13.08 Total Return (%) b .87 .43 1.13 3.02 1.68 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .87 .84 .84 .84 .84 Ratio of net expenses to average net assets .74 .74 .79 .84 .84 Ratio of net investment income to average net assets .59 .82 1.06 1.47 1.75 Portfolio Turnover Rate 32.84 34.38 27.16 30.99 20.09 Net Assets, end of period ($ x 1,000) 40,721 49,911 61,862 47,011 47,008 a Based on average shares outstanding. b Exclusive of sales charge. See notes to financial statements. 26 Year Ended March 31, Class D Shares 2015 2014 2013 2012 2011 Per Share Data ($): Net asset value, beginning of period 13.05 13.23 13.27 13.08 13.09 Investment Operations: Investment income—net a .10 .13 .16 .21 .25 Net realized and unrealized gain (loss) on investments .04 (.06 ) .03 .19 (.01 ) Total from Investment Operations .14 .07 .19 .40 .24 Distributions: Dividends from investment income—net (.10 ) (.13 ) (.16 ) (.21 ) (.25 ) Dividends from net realized gain on investments (.07 ) (.12 ) (.07 ) — — Total Distributions (.17 ) (.25 ) (.23 ) (.21 ) (.25 ) Net asset value, end of period 13.02 13.05 13.23 13.27 13.08 Total Return (%) 1.02 .58 1.36 3.10 1.84 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .72 .70 .69 .69 .70 Ratio of net expenses to average net assets .59 .59 .64 .69 .70 Ratio of net investment income to average net assets .74 .97 1.22 1.61 1.92 Portfolio Turnover Rate 32.84 34.38 27.16 30.99 20.09 Net Assets, end of period ($ x 1,000) 334,580 385,943 476,785 488,869 476,809 a Based on average shares outstanding. See notes to financial statements. The Fund 27 FINANCIAL HIGHLIGHTS (continued ) Year Ended March 31, Class I Shares 2015 2014 2013 2012 2011 Per Share Data ($): Net asset value, beginning of period 13.05 13.23 13.28 13.08 13.09 Investment Operations: Investment income—net a .11 .14 .18 .23 .27 Net realized and unrealized gain (loss) on investments .04 (.06 ) .01 .19 (.01 ) Total from Investment Operations .15 .08 .19 .42 .26 Distributions: Dividends from investment income—net (.11 ) (.14 ) (.17 ) (.22 ) (.27 ) Dividends from net realized gain on investments (.07 ) (.12 ) (.07 ) — — Total Distributions (.18 ) (.26 ) (.24 ) (.22 ) (.27 ) Net asset value, end of period 13.02 13.05 13.23 13.28 13.08 Total Return (%) 1.12 .60 1.46 3.26 1.96 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .65 .63 .61 .60 .57 Ratio of net expenses to average net assets .49 .49 .55 .60 .57 Ratio of net investment income to average net assets .84 1.06 1.31 1.70 2.04 Portfolio Turnover Rate 32.84 34.38 27.16 30.99 20.09 Net Assets, end of period ($ x 1,000) 38,154 36,159 30,305 31,427 21,201 a Based on average shares outstanding. See notes to financial statements. 28 Year Ended March 31, Class Y Shares 2015 2014 a Per Share Data ($): Net asset value, beginning of period 13.05 13.08 Investment Operations: Investment income—net b .11 .11 Net realized and unrealized gain (loss) on investments .04 .09 Total from Investment Operations .15 .20 Distributions: Dividends from investment income—net (.11 ) (.11 ) Dividends from net realized gain on investments (.07 ) (.12 ) Total Distributions (.18 ) (.23 ) Net asset value, end of period 13.02 13.05 Total Return (%) 1.13 1.53 c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .70 .55 d Ratio of net expenses to average net assets .49 .49 d Ratio of net investment income to average net assets .83 1.14 d Portfolio Turnover Rate 32.84 34.38 Net Assets, end of period ($ x 1,000) 95 1 a From July 1, 2013 (commencement of initial offering) to March 31, 2014. b Based on average shares outstanding. c Not annualized. d Annualized. See notes to financial statements. The Fund 29 NOTES TO FINANCIAL STATEMENTS NOTE 1—Significant Accounting Policies: Dreyfus Short-Intermediate Municipal Bond Fund (the “fund”) is the sole series of Dreyfus Premier Short-Intermediate Municipal Bond Fund (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as a non-diversified open-end management investment company. The fund’s investment objective is to maximize current income exempt from federal income tax to the extent consistent with the preservation of capital. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares. The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Class A, Class D, Class I and Class Y. Class A shares generally are subject to a sales charge imposed at the time of purchase. Class D shares are sold at net asset value per share directly by Dreyfus and through certain banks and fund supermarkets, and as a part of certain wrap-fee programs. Class I and Class Y shares are sold at net asset value per share generally to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs, and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accor- 30 dance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). TheFund 31 NOTES TO FINANCIAL STATEMENTS (continued) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the Company’s Board of Trustees (the “Board”). Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All of the preceding securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are generally reviewed by Dreyfus under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded, but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of 32 the issuer or comparable issuers.These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. The following is a summary of the inputs used as of March 31, 2015 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Municipal Bonds † — 406,662,822 — † See Statement of Investments for additional detailed categorizations. At March 31, 2015, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Interest income, adjusted for accretion of discount and amortization of premium on investments, is earned from settlement date and recognized on the accrual basis. Securities purchased or sold on a when issued or delayed delivery basis may be settled a month or more after the trade date. (c) Dividends to shareholders: It is the policy of the fund to declare dividends daily from investment income-net. Such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carry- The Fund 33 NOTES TO FINANCIAL STATEMENTS (continued) overs, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (d) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, which can distribute tax-exempt dividends, by complying with the applicable provisions of the Code, and to make distributions of income and net realized capital gain sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended March 31, 2015, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended March 31, 2015, the fund did not incur any interest or penalties. Each tax year in the four-year period ended March 31, 2015 remains subject to examination by the Internal Revenue Service and state taxing authorities. At March 31, 2015, the components of accumulated earnings on a tax basis were as follows: undistributed tax-exempt income $270,432, undistributed ordinary income $183,919, undistributed capital gains $584,660 and unrealized appreciation $3,420,567. The tax character of distributions paid to shareholders during the fiscal periods ended March 31, 2015 and March 31, 2014 were as follows: tax-exempt income $3,214,198 and $4,907,346, ordinary income $48,323 and $25,563, and long-term capital gains $2,097,344 and $4,298,534, respectively. During the period ended March 31, 2015, as a result of permanent book to tax differences, primarily due to the tax treatment for amortization adjustments, the fund decreased accumulated undistributed investment income-net by $39,734, increased accumulated net realized gain (loss) on investments by $33,274 and increased paid-in capital by $6,460. Net assets and net asset value per share were not affected by this reclassification. 34 NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $430 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Prior to October 8, 2014, the unsecured credit facility with Citibank, N.A. was $265 million. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended March 31, 2015, the fund did not borrow under the Facilities. NOTE 3—Management Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with Dreyfus, the management fee is computed at the annual rate of .50% of the value of the fund’s average daily net assets and is payable monthly. Dreyfus has contractually agreed, from April 1, 2014 through August 1, 2015, to waive receipt of its fees and/or assume the expenses of the fund so that the expenses of none of the classes (excluding Rule 12b-1 Distribution Plan fees, Shareholder Services Plan fees, taxes, interest expense, brokerage commissions, commitment fees on borrowings and extraordinary expenses) exceed .49% of the value of the fund’s average daily net assets. The reduction in expenses, pursuant to the undertaking, amounted to $568,812 during the period ended March 31, 2015. During the period ended March 31, 2015, the Distributor retained $1,088 from commissions earned on sales of the fund’s Class A shares. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Class D shares pay the Distributor for distributing its shares at an annual rate of .10% of the value of its average daily net The Fund 35 NOTES TO FINANCIAL STATEMENTS (continued) assets. During the period ended March 31, 2015, Class D shares were charged $357,527, pursuant to the Distribution Plan. (c) Under the Shareholder Services Plan, Class A shares pay the Distributor at an annual rate of .25% of the value of its average daily net assets for the provision of certain services. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) with respect to these services.The Distributor determines the amounts to be paid to Service Agents. During the period ended March 31, 2015, Class A shares were charged $110,386, pursuant to the Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing transfer agency and cash management services for the fund. The majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended March 31, 2015, the fund was charged $61,365 for transfer agency services and $2,629 for cash management services. These fees are included in Shareholder servicing costs in the Statement of Operations. Cash management fees were partially offset by earnings credits of $132. The fund compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. These fees are determined based on net assets, geographic region and transaction activity. During the period ended March 31, 2015, the fund was charged $38,653 pursuant to the custody agreement. 36 The fund compensates The Bank of New York Mellon for performing certain cash management services related to fund subscriptions and redemptions, including shareholder redemption draft processing, under a cash management agreement. During the period ended March 31, 2015, the fund was charged $1,949 pursuant to the agreement, which is included in Shareholder servicing costs in the Statement of Operations. During the period ended March 31, 2015, the fund was charged $10,003 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $176,709, Distribution Plan fees $28,538, Shareholder Services Plan fees $8,705, custodian fees $9,261, Chief Compliance Officer fees $2,867 and transfer agency fees $11,375, which are offset against an expense reimbursement currently in effect in the amount of $44,828. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended March 31, 2015, amounted to $142,673,092 and $188,378,441, respectively. At March 31, 2015, the cost of investments for federal income tax purposes was $403,242,255; accordingly, accumulated net unrealized appreciation on investments was $3,420,567, consisting of $3,509,813 gross unrealized appreciation and $89,246 gross unrealized depreciation. The Fund 37 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Trustees Dreyfus Short-Intermediate Municipal Bond Fund We have audited the accompanying statement of assets and liabilities, including the statement of investments, of Dreyfus Short-Intermediate Municipal Bond Fund (the sole series comprising Dreyfus Premier Short-Intermediate Municipal Bond Fund) as of March 31, 2015, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended, and the financial highlights for each of the periods indicated therein. These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. We were not engaged to perform an audit of the Fund’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Fund’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of March 31, 2015 by correspondence with the custodian and others. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus Short-Intermediate Municipal Bond Fund at March 31, 2015, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the indicated periods, in conformity with U.S. generally accepted accounting principles. New York, New York May 26, 2015 38 IMPORTANT TAX INFORMATION (Unaudited) In accordance with federal tax law, the fund hereby reports all the dividends paid from investment income-net during the fiscal year ended March 31, 2015 as “exempt-interest dividends” (not generally subject to regular federal income tax). Where required by federal tax law rules, shareholders will receive notification of their portion of the fund’s taxable ordinary dividends (if any), capital gains distributions (if any) and tax-exempt dividends paid for the 2015 calendar year on Form 1099-DIV which will be mailed in early 2016. Also, the fund hereby reports $.0015 per share as a short-term capital gain distribution and $.0651 per share as a long-term capital gain distribution paid on December 18, 2014. The Fund 39 BOARD MEMBERS INFORMATION (Unaudited) INDEPENDENT BOARD MEMBERS Joseph S. DiMartino (71) Chairman of the Board (1995) Principal Occupation During Past 5Years: • Corporate Director and Trustee (1995-present) Other Public Company Board Memberships During Past 5Years: • CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (1997-present) • The Newark Group, a provider of a national market of paper recovery facilities, paperboard mills and paperboard converting plants, Director (2000-2010) No. of Portfolios for which Board Member Serves: ————— Francine J. Bovich (63) Board Member (2015) † Principal Occupation During Past 5Years: • Trustee,The Bradley Trusts, private trust funds (2011-present) • Managing Director, Morgan Stanley Investment Management (1993-2010) Other Public Company Board Membership During Past 5Years: • Annaly Capital Management, Inc., Board Member (May 2014-present) No. of Portfolios for which Board Member Serves: 84 ————— Gordon J. Davis (73) Board Member (2012) Principal Occupation During Past 5Years: • Partner in the law firm of Venable LLP (2012-present) • Partner in the law firm of Dewey & LeBoeuf LLP (1994-2012) Other Public Company Board Memberships During Past 5Years: • Consolidated Edison, Inc., a utility company, Director (1997-2014) • The Phoenix Companies, Inc., a life insurance company, Director (2000-2014) No. of Portfolios for which Board Member Serves: 63 † Francine J. Bovich was elected as a Board Member on April 30, 2015. 40 Nathan Leventhal (72) Board Member (2009) Principal Occupation During Past 5Years: • President Emeritus of Lincoln Center for the Performing Arts (2001-present) • Chairman of the Avery-Fisher Artist Program (1997-2014) • Commissioner, NYC Planning Commission (2007-2011) Other Public Company Board Membership During Past 5Years: • Movado Group, Inc., Director (2003-present) No. of Portfolios for which Board Member Serves: 52 ————— Robin A. Melvin (51) Board Member (2014) Principal Occupation During Past 5Years: • Co-chairman, Illinois Mentoring Partnership, non-profit organization dedicated to increasing the quantity and quality of mentoring services in Illinois; (2014-present; board member since 2013) • Director, Boisi Family Foundation, a private family foundation that supports youth-serving orga- nizations that promote the self sufficiency of youth from disadvantaged circumstances (1995-2012) No. of Portfolios for which Board Member Serves: ————— Roslyn M. Watson (65) Board Member (2014) Principal Occupation During Past 5Years: • Principal,Watson Ventures, Inc., a real estate investment company (1993-present) No. of Portfolios for which Board Member Serves: 70 ————— Benaree Pratt Wiley (68) Board Member (2009) Principal Occupation During Past 5Years: • Principal,The Wiley Group, a firm specializing in strategy and business development (2005-present) Other Public Company Board Membership During Past 5Years: • CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (2008-present) No. of Portfolios for which Board Member Serves: 70 The Fund 41 BOARD MEMBERS INFORMATION (Unaudited) (continued) INTERESTED BOARD MEMBERS J. Charles Cardona (59) Board Member (2014) Principal Occupation During Past 5Years: • President and a Director of the Manager (2008-present), Chairman of the Distributor (2013- present; previously, Executive Vice President, 1997-2013), President of Dreyfus Institutional Services Division No. of Portfolios for which Board Member Serves: 38 J. Charles Cardona is deemed to be an “interested person” (as defined in the Act) of the fund as a result of his affiliation with The Dreyfus Corporation. ————— Isabel P. Dunst (68) Board Member (2014) Principal Occupation During Past 5Years: • Of Counsel to the law firm of Hogan Lovells LLP (2015-present; previously, Partner, 1990-2014) No. of Portfolios for which Board Member Serves: 38 Isabel P. Dunst is deemed to be an “interested person” (as defined in the Act) of the fund as a result of her affiliation with Hogan Lovells LLP, which provides legal services to BNY Mellon and certain of its affiliates. ————— Once elected all Board Members serve for an indefinite term, but achieve Emeritus status upon reaching age 80.The address of the Board Members and Officers is c/o The Dreyfus Corporation, 200 Park Avenue, NewYork, NewYork 10166.Additional information about the Board Members is available in the fund’s Statement of Additional Information which can be obtained from Dreyfus free of charge by calling this toll free number: 1-800-DREYFUS. Whitney I. Gerard, Emeritus Board Member 42 OFFICERS OF THE FUND (Unaudited) The Fund 43 OFFICERS OF THE FUND (Unaudited) (continued) 44 For More Information Telephone Call your financial representative or 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. Information regarding how the fund voted proxies relating to portfolio securities for the most recent 12-month period ended June 30 is available on the SEC’s website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-DREYFUS. Item 2. Code of Ethics. The Registrant has adopted a code of ethics that applies to the Registrant's principal executive officer, principal financial officer, principal accounting officer or controller, or persons performing similar functions. There have been no amendments to, or waivers in connection with, the Code of Ethics during the period covered by this Report. Item 3. Audit Committee Financial Expert. The Registrant's Board has determined that Joseph S. DiMartino, a member of the Audit Committee of the Board, is an audit committee financial expert as defined by the Securities and Exchange Commission (the "SEC"). Joseph S. DiMartino is "independent" as defined by the SEC for purposes of audit committee financial expert determinations. Item 4. Principal Accountant Fees and Services. (a) Audit Fees . The aggregate fees billed for each of the last two fiscal years (the "Reporting Periods") for professional services rendered by the Registrant's principal accountant (the "Auditor") for the audit of the Registrant's annual financial statements or services that are normally provided by the Auditor in connection with the statutory and regulatory filings or engagements for the Reporting Periods, were $
